 1 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
   A Limited Liability Partnership
 2 Including Professional Corporations
   MICHAEL M. LAUTER, Cal. Bar No. 246048
 3 mlauter@sheppardmullin.com
   Four Embarcadero Center, 17th Floor
 4 San Francisco, CA 94111-4109
   Telephone: 415-434-9100
 5 Facsimile: 415-434-3947
 6 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
   A Limited Liability Partnership
 7 Including Professional Corporations
   ISAIAH Z. WEEDN, Cal. Bar No. 229111
 8 iweedn@sheppardmullin.com
   650 Town Center Drive, 10th Floor
 9 Costa Mesa, CA 92626-1993
   Telephone: 714-513-5100
10 Facsimile: 714-513-5130
11 Attorneys for Plaintiff and Creditor
   MUFG UNION BANK, N.A.
12
                           UNITED STATES BANKRUPTCY COURT
13                         NORTHERN DISTRICT OF CALIFORNIA
                                      SAN JOSE DIVISION
14
   In re                                       Case No. 15-50801 MEH
15                                             Chapter 11
   ROBERT BROWER, SR.,
16                                             Adv. Proc. No. 17-05044 MEH
                        Debtor.
17                                             INDEX OF COMPILED EXHIBITS IN
                                               SUPPORT OF MOTION FOR
18 MUFG UNION BANK, N.A.,                      SUMMARY JUDGMENT OR, IN THE
                                               ALTERNATIVE, PARTIAL
19                      Plaintiff,             SUMMARY JUDGMENT
20         v.
                                                 [Motion and Memorandum of Points and
21 ROBERT BROWER, SR., an individual,            Authorities; Supporting Declaration of
   PATRICIA BROWER, an individual,               Isaiah Z. Weedn filed concurrently
22 COASTAL CYPRESS CORPORATION,                  herewith]
   a California corporation, COASTAL
23 CYPRESS CORPORATION, a Delaware               Hearing Information:
   corporation, AMERICAN                         Date: August 26, 2019
24 COMMERCIAL PROPERTIES, INC., a                Time: 11:00 a.m.
   Nevada corporation, ANTHONY                   Judge: Hon. M. Elaine Hammond
25 NOBLES, an individual, WILFRED                Place: United States Bankruptcy Court
   “BUTCH” LINDLEY, an individual,                      280 South First Street
26 RICHARD BABCOCK, an individual,                      Courtroom: 3020
   PATRICIA BROWER TRUST, and DOES                      San Jose, CA 95113-3099
27 1-50,
                        Defendants.
28

Case:SMRH:4835-5129-2062.1
      17-05044 Doc# 109      Filed: 07/29/19   Entered: 07/29/19 21:25:52   Page 1 of
                                                          INDEX OF COMPILED EXHIBITS ISO MSJ
                                          26
 1           Plaintiff MUFG Union Bank, N.A. (the “Bank”) hereby submits the exhibits listed
 2 below in support of its Motion For Summary Judgment or, in the alternative, Partial
 3 Summary Judgment.
 4
 5 Exhibit No.      Description
 6     1.           Order dated February 6, 2019 [Doc No. 104].
 7
 8     2.           Declaration of Steven B. Sacks in Support of Reply Regarding Order to
 9                  Show Cause Why Preliminary Injunction Should Not Be Issued filed in
10                  this Adversary Proceeding on February 13, 2018 [Doc No. 83].
11     3.           Alleged Pre-Nuptial Agreement between Debtor and Mrs. Brower
12     4.           Mrs. Brower’s first supplemental response to the Bank’s Interrogatories
13     5.           Subpoena to Merrill Lynch and Response thereto along with copy of one
14                  of the statements from Debtor’s Merrill Lynch account ultimately
15                  produced pursuant to the subpoena
16     6.           Subpoena to Fremont Bank and Response reflecting accounts for which
17                  corresponding documents were produced
18     7.           Relevant portions of Robert Brower, Sr. Deposition Transcript, Vol. I
19     8.           Minutes of Coastal’s first board meeting dated March 30, 1982
20     9.           Court’s March 22, 2017 Memorandum Decision (Doc No. 47 in MUFG
21                  Union Bank, N.A. v. Brower (Adv. No. 15-05119)
22     10.          Relevant portions of Wilfred “Butch” Lindley’s Deposition Transcript
23     11.          Seller’s Final Settlement Statement for Coastal’s sale of the real property
24                  commonly referred to as 8890 & 8940 Carmel Valley Road in Carmel,
25                  California (the “Wine Estate Property”)
26
       12.          Coastal’s purported Register of Original and Re-Issued Stock Certificates
27
       13.          Debtor’s Trial Brief (Doc No. 47 in MUFG Union Bank, N.A. v. Brower
28

Case:SMRH:4835-5129-2062.1
      17-05044 Doc# 109        Filed: 07/29/19    -2-
                                                 Entered: 07/29/19 21:25:52     Page 2 of
                                                              INDEX OF COMPILED EXHIBITS ISO MSJ
                                            26
 1                (Adv. No. 15-05119))
 2     14.        Relevant portions of Richard Babcock’s Deposition Transcript
 3     15.        Relevant portions of Anthony Nobles’ Deposition Transcript
 4     16.        Coastal Series A Preferred Stock Purchase Agreement dated February 21,
 5                2011
 6     17.        $200,000 Wire Transfer Record
 7     18.        February 11, 2011 Fremont Bank statement for Debtor and Mrs. Brower’s
 8                personal bank account reflecting receipt of Exhibit 17 wire transfer
 9     19.        $40,000 Wire Transfer Record
10     20.        April 12, 2011 Fremont Bank statement for Debtor and Mrs. Brower’s
11                personal bank account reflecting receipt of Exhibit 19 wire transfer
12     21.        Portion of redacted Babcock Bank Statement
13     22.        Citibank’s record pertaining to Mr. Babcock’s March 15, 2011 wire
14                transfer reflected in Exhibit 21
15     23.        Coastal’s Fremont Bank statements from January 2011 through April
16                2011
17     24.        Certificate of Merger Coastal Cypress Corporation, A California
18                Corporation, with and into Coastal Cypress Corporation, A Delaware
19                Corporation
20
       25.        ACP/Patty Brower 0033
21
       26.        ACP/Patty Brower 0031
22
       27.        Stipulation re Chain of Custody, Preservation, and Testing of Original
23
                  Documents
24
       28.        Report on Forensic Examination of Document prepared by Dr. Valery
25
                  Aginsky, Ph.D
26
       29.        Declaration of Trust by Patricia A. Brower of the Brower Trust (2015)
27
                  dated June 30, 2015
28

Case:SMRH:4835-5129-2062.1
      17-05044 Doc# 109      Filed: 07/29/19-3- Entered: 07/29/19 INDEX
                                                                   21:25:52    Page
                                                                        OF COMPILED   3 of ISO MSJ
                                                                                    EXHIBITS
                                          26
 1     30.        Letter agreement dated January 15, 2011 between Coastal and Chateau
 2                Julien, Inc. (“CJ”), on the one hand, and Med-Venture Investments, LLC,
 3                on the other hand
 4     31.        Letter agreement dated August 8, 2014 between Coastal and CJ, on the
 5                one hand, and Aurora Capital Advisors, on the other hand
 6     32.        Letter agreement between Global Wine Partners (“GWP”) and “Chateau
 7                Julien” dated August 5, 2011 and GWP Declaration of Compliance with
 8                Subpoena
 9     33.        October 14, 2011 e-mail (with attachment) from Jennifer Childs of GWP
10                to, among others, Debtor and Messrs. Babcock and Nobles
11     34.        Relevant portions of Robert Brower, Sr. Deposition Transcript, Vol. II
12
13
14 Dated: July 29, 2019
15                                    SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
16
17
                                      By                    /s/ Isaiah Z. Weedn
18                                                         ISAIAH Z. WEEDN
19
                                                    Attorneys for Plaintiff and Creditor
20                                                     MUFG UNION BANK, N.A.
21
22
23
24
25
26
27
28

Case:SMRH:4835-5129-2062.1
      17-05044 Doc# 109      Filed: 07/29/19-4- Entered: 07/29/19 INDEX
                                                                   21:25:52    Page
                                                                        OF COMPILED   4 of ISO MSJ
                                                                                    EXHIBITS
                                          26
Case: 17-05044   Doc# 109   Filed: 07/29/19   Entered: 07/29/19 21:25:52   Page 5 of
                                         26
Case: 17-05044   Doc# 109   Filed: 07/29/19   Entered: 07/29/19 21:25:52   Page 6 of
                                         26
Case: 17-05044   Doc# 109   Filed: 07/29/19   Entered: 07/29/19 21:25:52   Page 7 of
                                         26
Case: 17-05044   Doc# 109   Filed: 07/29/19   Entered: 07/29/19 21:25:52   Page 8 of
                                         26
Case: 17-05044   Doc# 109   Filed: 07/29/19   Entered: 07/29/19 21:25:52   Page 9 of
                                         26
Case: 17-05044   Doc# 109   Filed: 07/29/19 Entered: 07/29/19 21:25:52   Page 10 of
                                         26
Case: 17-05044   Doc# 109   Filed: 07/29/19 Entered: 07/29/19 21:25:52   Page 11 of
                                         26
Case: 17-05044   Doc# 109   Filed: 07/29/19 Entered: 07/29/19 21:25:52   Page 12 of
                                         26
Case: 17-05044   Doc# 109   Filed: 07/29/19 Entered: 07/29/19 21:25:52   Page 13 of
                                         26
Case: 17-05044   Doc# 109   Filed: 07/29/19 Entered: 07/29/19 21:25:52   Page 14 of
                                         26
Case: 17-05044   Doc# 109   Filed: 07/29/19 Entered: 07/29/19 21:25:52   Page 15 of
                                         26
Case: 17-05044   Doc# 109   Filed: 07/29/19 Entered: 07/29/19 21:25:52   Page 16 of
                                         26
Case: 17-05044   Doc# 109   Filed: 07/29/19 Entered: 07/29/19 21:25:52   Page 17 of
                                         26
Case: 17-05044   Doc# 109   Filed: 07/29/19 Entered: 07/29/19 21:25:52   Page 18 of
                                         26
Case: 17-05044   Doc# 109   Filed: 07/29/19 Entered: 07/29/19 21:25:52   Page 19 of
                                         26
Case: 17-05044   Doc# 109   Filed: 07/29/19 Entered: 07/29/19 21:25:52   Page 20 of
                                         26
Case: 17-05044   Doc# 109   Filed: 07/29/19 Entered: 07/29/19 21:25:52   Page 21 of
                                         26
Case: 17-05044   Doc# 109   Filed: 07/29/19 Entered: 07/29/19 21:25:52   Page 22 of
                                         26
Case: 17-05044   Doc# 109   Filed: 07/29/19 Entered: 07/29/19 21:25:52   Page 23 of
                                         26
Case: 17-05044   Doc# 109   Filed: 07/29/19 Entered: 07/29/19 21:25:52   Page 24 of
                                         26
Case: 17-05044   Doc# 109   Filed: 07/29/19 Entered: 07/29/19 21:25:52   Page 25 of
                                         26
Case: 17-05044   Doc# 109   Filed: 07/29/19 Entered: 07/29/19 21:25:52   Page 26 of
                                         26
